Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 1 of 14            FILED
                                                                2019 Sep-25 PM 02:40
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 2 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 3 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 4 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 5 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 6 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 7 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 8 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 9 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 10 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 11 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 12 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 13 of 14
Case 2:19-cv-01584-JHE Document 1 Filed 09/25/19 Page 14 of 14
